           Case 2:18-cr-00131-RAJ Document 1419 Filed 08/24/20 Page 1 of 1




1                                                                The Honorable Richard A. Jones

2
3
4
5                        IN THE UNITED STATES DISTRICT COURT
6                      FOR THE WESTERN DISTRICT OF WASHINGTON

7
     UNITED STATES OF AMERICA,                   )   NO. 2:18-CR-00131-RAJ-21
8                                                )
                              Plaintiff,         )
9                                                    ORDER GRANTING MOTION TO
            vs.                                  )
10                                               )   AMEND EXHIBIT O TO MOTION TO
                                                 )   REDUCE SENTENCE AND MOTION
11
                                                 )   TO SEAL AMENDED EXHIBIT O
     CARLOS DEMARK DENNIS,
12                                               )
                              Defendant.         )
13
                                                 )
14                                               )
15
16         This matter has come before the Court on Defendant Carlos Demark Dennis’ Motion
17   to Amend Exhibit O to Defendant’s Motion to Reduce Sentence, filed under sealed at
18   Dkt. #1373, and Motion to Seal Amended Exhibit O. The Court has reviewed the motion
19   and records in this case and finds there are compelling reasons to permit the replacement of
20
     Exhibit O (Presentence Investigation Report dated September 26, 2020) with the
21
     Presentence Investigation Report dated January 16, 2020 and to seal said amended exhibit.
22
     The Court has confirmed the United States has no opposition to the Motion. Accordingly,
23
           IT IS HEREBY ORDERED that Defendant Carlos Demark Dennis’ Motion to
24
     Amend Exhibit O and to File Amended Exhibit O under Seal (Dkt. #1414) is GRANTED.
25
           DATED this 24th day of August, 2020.
26
27
28
                                                      A
29                                                    The Honorable Richard A. Jones
30
                                                      United States District Judge

31
     ORDER - 1                                                     SMITH LAW FIRM
                                                                    314 North Second Street
                                                                      Yakima, WA 98901
                                                                        (509) 457-5108
